Citation Nr: 1511939	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-31 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction in evaluation from 100 percent to 30 percent, effective August 1, 2011, for status-post cardiac transplant due to myocarditis was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from January 1999 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was afforded a videoconference hearing in January 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of whether new and material evidence has been received to reopen a claim for service connection of a psychiatric disorder, to include depression and anxiety, as secondary to-post cardiac transplant due to myocarditis, entitlement to service connection for a lung disability secondary to service-connected -post cardiac transplant due to myocarditis, and entitlement to service connection for a hernia as secondary to -post cardiac transplant due to myocarditis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See  December 2014 VA Form 21-526b and VA Form 21-4138. Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

REMAND

The Veteran was discharged from service due to viral myocarditis.  One month later, in April 2001, he received a heart transplant.  Under Diagnostic Code 7019 contemplating heart transplant, a minimum 30 percent evaluation is to be assigned following a heart transplant.  A 60 percent evaluation is assigned when there is more than one episode of acute, congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with ejection fraction of 30 to 50 percent.  A maximum 100 percent evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

In March 2003 and October 2008, the AOJ also considered decreasing the evaluation of the Veteran's status-post cardiac transplant due to myocarditis.  However, in each case, the AOJ did not, based on a finding that the evidence did not demonstrate sustained improvement of the condition.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

VA rating reductions must be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).  The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  The regulation is applicable if the evaluation was in effect more than five years.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995).

In the present case, the Veteran's 100 percent evaluation was in effect for about 10 years.  The RO proposed to reduce the evaluation on treatment evidence of record indicating apparent improvement post-surgery, rather than an examination.  

VA attempted to schedule the Veteran for an examination in 2010, but he did not report.  A review of the record indicates that the Veteran relocated and/or changed his address around this time, although there is no indication that mail was returned as undeliverable.  At his Board hearing, he expressed willingness to report for another VA examination.  

In considering whether a VA examination is warranted, the Board is mindful that the present case involves a reduction in the evaluation of the Veteran's disability, rather than a claim for increased or staged evaluation.  The Board is required to focus on the evidence available at the time of the effectuation of the reduction, i.e. around March 2011.  However, the reductions were apparently effectuated based upon treatment records, rather than an examination.  Moreover, it appears that the Veteran may not have received notice of the requisite examinations, which amounts to good cause.  His current assertions regarding the possible worsening of the condition are relevant to the consideration of whether actual improvement has been demonstrated.  Thus, further VA examination is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Lastly, the Board notes that the Veteran has received VA medical treatment for his disability through VA.  Records from the Richmond, VA Medical Center (VAMC) and Syracuse, NY VAMC have been associated with the claims file.  With respect to the Richmond VAMC, the record indicates that as of April 2012, the Veteran transferred his care to the Syracuse VAMC; however, the latest records from this VAMC are dated in May 2011.  With respect to the Syracuse VAMC, records through March 12, 2014, have been associated with the record.  Upon remand, the AOJ should attempt to obtain any outstanding records in this regard.  See 38 U.S.C.A. § 5103A(c) (West 2014) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated from approximately May 1, 2010, through April 30, 2012, from the Richmond, VA VAMC, and any records dated after March 12, 2012, from the Syracuse, NY VAMC.  

2.  After the above development has been accomplished and newly generated medical records are associated with the claims folder, schedule the Veteran for a VA cardiovascular examination to determine the nature and extent of his service-connected status-post cardiac transplant due to myocarditis.  Inform him of the consequences of failing to attend the VA examination without good cause under  38 C.F.R. § 3.655(c).

The claims file, including a copy of this Remand and access to the Virtual VA and VBMS efolders, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.

Following review of the claims folder, the examiner must interview the Veteran and conduct a clinical examination.  All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs.  The examiner must address the following issues:

(a)  The examiner should calculate the Veteran's METs based upon exercising testing.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b)  The examiner should discuss the presence or absence of any left ventricular dysfunction-including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.
(c)  The examiner should determine whether cardiac hypertrophy or dilatation is present based on electrocardiogram, echocardiogram, or X-ray studies.

(d)  The examiner must describe all functional incapacity related to this disability, as well as the need for any current treatment or medication.  He or she is also requested to comment upon the impact of the Veteran's status-post cardiac transplant due to myocarditis on the Veteran's ability to function in both sedentary and physical tasks.

(e)  To the extent possible, the examiner is asked to review relevant records and opine as to whether the Veteran's status-post cardiac transplant due to myocarditis had improved in or around March 2011, and, if so, whether this improvement reflected an improvement in his ability to function under ordinary conditions of life and work.

A full and complete rationale for all opinions is required.

The examiner is advised that the Veteran is competent to report his readily observable symptoms.  If any of his reports are rejected, the examiner must so state and explain why.  An absence of contemporaneous treatment, standing alone, cannot be a basis to reject the Veteran's report.  If the examiner feels that any requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  If the Veteran misses a scheduled VA examination without showing good cause, issue a predetermination notice in accordance with 38 C.F.R. § 3.655(c) procedures for failure to report for VA examination in cases of a running award.

4.  Following completion of the foregoing, review the claims file and ensure that all of the requested development has been completed.  In particular, determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).

5.  Then, readjudicate the issue of whether the reduction was proper.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

